   Case: 1:15-cv-10840 Document #: 107 Filed: 04/12/19 Page 1 of 4 PageID #:1112



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 JEAN A. MONTGOMERY,                           )
                                               )
                Plaintiff,                     )          Case No. 15-cv-10840
                                               )
        v.                                     )          Judge Robert M. Dow, Jr.
                                               )
 CHARLES SCIALLA, WILLIAM                      )
 SIMPSON, SCIALLA ASSOCIATES,                  )
 INC., and NATIONAL ASSOCIATION                )
 OF POSTAL SUPERVISORS,                        )
                                               )
                Defendants.                    )

                                             ORDER

        This matter is before the Court on Defendants’ motions for an order limiting Plaintiff’s
discovery requests [100]. For the following reasons, the motion [100] is granted in part and denied
in part. Defendants shall have until May 17, 2019 to respond to the written discovery requests
identified in this order. This case is set for status hearing on May 22, 2019 at 9:00 a.m.

                                          STATEMENT

        Plaintiff Jean A. Montgomery (“Plaintiff”), a former postal service supervisor, brings suit
against Defendants Charles Scialla (“Scialla”), William Simpson (“Simpson”), Scialla Associates,
Inc. (“Scialla Associates”), and the National Association of Postal Supervisors (“NAPS”)
(collectively, “Defendants”) to redress Defendants’ alleged violation of a contract (or contracts) to
provide legal representation to Plaintiff in her appeal before the Merit Systems Protection Board
(“MSPB”). On June 21, 2018, the Court dismissed Plaintiff’s proposed third amended complaint
(“TAC”) for failure to state a claim or to plead facts sufficient to support diversity jurisdiction.
The Court explained that “the TAC must be dismissed because it does not allege any facts that
plausibly suggest that Defendants’ breach of their alleged promise to provide Plaintiff with an
attorney at the MSPB hearing was the proximate cause of the damages that Plaintiff claims—
namely, the loss of her job and salary.” [85] at 3. In particular, the Court explained, “Plaintiff
does not allege that (a) Defendants caused her to be removed as a postal supervisor; (b) she would
have won—or even had a materially better chance of winning—the appeal of her removal if she
had been represented by an attorney before the MSPB; or (c) Simpson inadequately represented
her in the MSPB proceedings.” [69] at 2. The Court concluded that “[w]ithout such allegations or
any facts to back them up, the TAC fails to plausibly allege that Defendants’ failure to provide her
with an attorney caused her to lose her job” and also prevents Plaintiff from meeting the $75,000
amount-in-controversy requirement for maintaining a diversity action in federal court. Id. at 4.
The Court further observed that, “[w]hile Plaintiff’s allegations concerning the existence of a valid
and enforceable contract to provide her with an attorney are also weak, the Court finds it
   Case: 1:15-cv-10840 Document #: 107 Filed: 04/12/19 Page 2 of 4 PageID #:1113



unnecessary to decide whether they are sufficient to state a claim for breach of contract given the
clear insufficiency of Plaintiff’s damages allegations.” Id. at 5, n.1.

         Following issuance of the Court’s June 21 order, Plaintiff filed a motion to compel answers
to discovery requests and depositions [86], contending that she needed the requested information
in order to prepare a fourth amended complaint (“FAC”). Defendants opposed Plaintiff’s motion
and filed a motion to stay discovery [90]. In an order dated January 9, 2019 [98], the Court granted
in part and denied in part both motions. The Court gave the parties ninety days to engage in
targeted written discovery aimed as satisfying the notice pleading standards of Rule 8 and
Twombly/Iqbal to state a breach of contract claim against Defendants. The Court barred detailed
written discovery as well as any oral discovery absent a showing by Plaintiff of a compelling need
for the information at this stage of the case. The Court also specifically noted that discovery must
be proportional to the needs of the case pursuant to Federal Rule of Civil Procedure 26(b)(1) and
that “the needs of the case at the moment are to determine whether Plaintiff can file a viable
complaint.” [98] at 2.

        After several meet-and-confers concerning the scope of discovery, Plaintiff served 97
requests to admit, 44 interrogatories and 67 document requests on Defendants. See [100-1].
Defendants now move for an order “directing Plaintiff to limit her discovery requests in
compliance with this Court’s January 9, 2019 order, and granting Defendants such other and
further relief as is appropriate.” [100] at 6. They contend that “[t]he bulk of Plaintiff’s discovery
requests assume the existence of an agreement to provide legal representation—a fact Plaintiff has
not, and cannot, prove—and instead seek information relating directly to the merits of Plaintiff’s
claim,” including information on Simpson’s investigation of potential witnesses before the MSPB
hearing and questioning of witnesses at the hearing. Id. at 5-6. Defendants characterize Plaintiff’s
discovery requests as a “fishing expedition” that will “impose an undue burden and potentially
avoidable costs on Defendants.” Id. at 6. Defendants’ motion does not, however, identify the
specific requests that they find objectionable.

        Based on the Court’s review of its June 21 and January 9 orders, the Court concludes that
discovery at this juncture must be limited to requests concerning: (1) the adequacy of Scialla
Associates’, Scialla’s, and Simpson’s representation of Plaintiff before the MSPB, as this evidence
goes to the issue of proximate causation of damages; (2) the chances of Plaintiff prevailing if
Defendants’ representation had been adequate, as such evidence also goes to proximate causation
of damages; and (3) the existence and terms of any contract between Plaintiff and NAPS or
Plaintiff and Scialla Associates to provide Plaintiff with an attorney for her MSPB appeal.

        The Court has reviewed Plaintiff’s written discovery requests and determined which ones
seek information concerning these three limited topics of discovery. The Court has also assessed
more generally the burden that responding to the requests would impose on Defendants. While
the total number of requests is arguably large, the burden to respond is reduced by the fact that
Plaintiff directs many (if not most) of the requests separately to each of the four Defendants, who
are represented by the same counsel.

       Some of Plaintiff’s requests concern Defendants’ investigation of potential witnesses and
cross-examination of witnesses at the MSPB hearing. These requests are relevant to establishing

                                                 2
   Case: 1:15-cv-10840 Document #: 107 Filed: 04/12/19 Page 3 of 4 PageID #:1114



proximate causation of damages—i.e., that Scialla Associates’, Scialla’s, and Simpson’s
performance was deficient and lead to Plaintiff losing her MSPB appeal. These requests do not
appear to be particularly burdensome. Defendants should be able to ascertain with little work
whether the identified witnesses were ever interviewed prior to the MSPB hearing, or whether they
were called at the hearing.

       Some of Plaintiff’s requests go to the issue of the existence and terms of Defendants’
alleged agreement to provide Plaintiff with an attorney to represent her before the MSPB.
Defendants appear to concede that these requests are relevant and will be required to respond to
them.

        Many of Plaintiff’s requests go to whether Scialla Associates held itself out to be a law
firm or Scialla or Simpson held themselves out to be attorneys. The Court will not require
Defendants to respond to these requests at this juncture, because Plaintiff does not need this
information to allow her to satisfy Rule 8 or remedy the deficiencies noted in the Court’s June 21
order. Further, many of Plaintiff’s requests on this topic are overbroad because they are not limited
to representations allegedly made to Plaintiff.

         Finally, a few of Plaintiff’s requests ask Defendants to identify and provide all documents
concerning anything “regarding the occurrences alleged in the Fourth Amended Complaint.” See,
e.g., [100-1] at 27. These requests are overly broad, and therefore Defendants will not be required
to respond to them at this time. If Plaintiff is able to file an FAC that satisfies Rule 8, she will be
allowed to renew any discovery requests that the Court has not authorized in this order, subject to
any objections that Defendants choose to make.

      In sum, Defendants shall be required to respond to the following requests for admission
(“RFAs”), interrogatories, and requests for production (“RFPs”) by May 17, 2019:

   1. RFAs to NAPS: none

   2. RFAs to Scialla Associates: none

   3. RFAs to Scialla: 25, 26, 27 (alleged failure to investigate Lorreta Wilkins, Wanda Prater,
      and Erik Coates concerning prejudice toward Plaintiff)

   4. RFAs to Simpson: 14 (alleged failure to question Wilkins or Prader about hostility or
      prejudice toward Plaintiff); 15 (training on cross-examination of hostile witnesses); 19-47
      (alleged failure to interview or call as witnesses certain individuals)

   5. Interrogatories to Scialla: 1 (identity of person responding to interrogatories); 2-3
      (existence and terms of agreements); 13-18 (investigation of potential witnesses)

   6. Interrogatories to NAPS: 1 (identity of person responding to interrogatories); 2-3 (existence
      and terms of agreements); 10-11 (investigation of potential witnesses); 12 (writings
      received or written by NAPS praising or criticizing Plaintiff)



                                                  3
   Case: 1:15-cv-10840 Document #: 107 Filed: 04/12/19 Page 4 of 4 PageID #:1115



   7. Interrogatories to Scialla Associates: 1 (identity of person responding to interrogatories);
      2-3 (existence and terms of agreements); 11-12 (investigation of potential witnesses); 13
      (writings received or written by Scialla Associates praising or criticizing Plaintiff)

   8. Interrogatories to Simpson: 1 (identity of person responding to interrogatories); 2-3, 12
      (existence and terms of agreements); 13-14, 16 (investigation of potential witnesses)

   9. RFPs to Scialla: 2-3 (documents evidencing agreement with Plaintiff); 10 (training to
      represent clients before MSPB)

   10. RFPs to NAPS: 2-3 (documents evidencing agreement with Plaintiff); 10 (training to
       represent clients before MSPB)

   11. RFPs to Scialla Associates: 2-3 (documents evidencing agreement with Plaintiff); 10
       (training to represent clients before MSPB)




Dated: April 12, 2019                               _________________________________
                                                    Robert M. Dow, Jr.
                                                    United States District Judge




                                                4
